Citation Nr: 0008821	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-17 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 

INTRODUCTION

The veteran had active duty in the Army from June 1975 to 
June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).  In that decision the RO continued a disability rating 
of 10 percent from October 18, 1988 for a right knee 
disorder.  The veteran perfected an appeal of the March 1998 
decision.

The Board notes that in a December 1998 rating action, the 
Department of Veterans Affairs (VA) Los Angeles, California 
Regional Office (RO) increased the disability evaluation of 
the veteran's right knee disorder from a 10 percent rating to 
a 20 percent rating from October 3, 1997.  

The current award is less than the maximum evaluation 
available and consequently the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also notes that in a November 1999 Supplemental 
Statement of the Case, an evaluation of 100 percent was 
assigned for the period of June 28, 1999 to August 1, 1999 
based on surgical or other treatment necessitating 
convalescence.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.  

2.  The residuals of the right knee injury are manifested by 
extension to 0 degrees, flexion to 70 degrees and pain on 
motion with flexion to 50 degrees and beyond.  There is no 
showing of subluxation or instability and there is no 
dysfunction exhibited by deformity, spasm or atrophy.  

CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right injury are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

Service medical records from June 1977 show that the veteran 
suffered from recurrent effusion of the right knee.  In June 
1977 the veteran received treatment for episodic swelling of 
the right knee.  

A February 1978 report of medical examination noted that the 
veteran had intermittent pain in the right knee.  

A September 1978 VA examination revealed a full range of 
motion of the right knee with crepitus, no ligamentous 
instability, and no effusion.  Assessment was early 
degenerative joint disease of the patellofemoral joint within 
the right knee.  

September 1978 X-ray findings showed some minimal spurring of 
the patella, the intercondylar eminence was minimally 
irregular with spurring, and the joint spaces were within 
normal limits of width.  

During a December 1988 VA examination, the veteran reported 
that his right knee was often unstable and gave away.  He 
also complained of pain, swelling, and occasional locking of 
the right knee.  

Upon physical examination, the veteran limped slightly with 
the right lower extremity and it was painful for him to squat 
with the right knee.  The patellar and Achilles reflexes were 
1+ bilaterally and there was normal sensation to pin prick of 
the lower extremities.  Extension of the knee was to 180 
degrees bilaterally, there was clicking motion of both knees, 
and there was a 1+ anterior cruciate ligament insufficiency 
of the right knee.  

December 1988 X-ray findings revealed osteoarthritis of the 
right knee. 

VA Medical (VAMC) treatment records from March 1989 to 
September 1989 showed that the veteran received continual 
treatment for complaints of right knee pain.  

A March 1989 VAMC medical certificate showed that upon 
physical examination, the veteran had crepitus in the right 
knee, but no ligamentous instability or effusion.  Diagnosis 
was degenerative joint disease of the right knee.  

A July 1989 VAMC treatment report showed that upon physical 
examination the veteran had an antalgic gait, minimal right 
knee effusion, and medial joint line tenderness.  The 
veteran's range of motion was from zero to 125 degrees, he 
exhibited good ligamentous laxity, and his patellar motion 
was painless.  Assessment was early osteoarthritis of the 
right knee.  

An August 1989 VAMC hospital report indicated that the 
veteran underwent a right knee arthroscopy.  Upon admission, 
the veteran had a full range of motion of the right knee with 
effusion and he had mild anteromedial joint line tenderness.  
Lachman's and McMurray's signs were negative.  Admission 
diagnosis was early osteoarthritis of the right knee.  
Arthroscopic examination revealed a two by three-centimeter 
defect over the anterior portion of the medial femoral 
condyle.  Minimal debridement was performed.  

A November 1989 VA examination showed flexion of the right 
knee to 145 degrees and extension to 180 degrees without 
pain.  There was no gross edema of the right knee and 
McMurray and Drawer tests were negative.  Diagnosis was 
probable osteoarthritis and post-trauma of the right knee.  

November 1989 X-ray findings revealed mild degenerative 
osteoarthritis of the right knee joint.  

During an April 1990 private medical examination, the veteran 
reported that he twisted his right knee while playing 
basketball.  Upon examination of the right knee, there was 
tenderness over the patella, ligaments were intact, there was 
no erythema, no swelling or effusion, and Drawer's sign was 
negative.  Diagnosis was right knee sprain.  An X-ray report 
revealed minimal degenerative joint disease.  

An October 1990 private medical report showed that the 
veteran received treatment for pain and swelling of the right 
knee.  Examination of the right knee revealed full extension 
and flexion of the knee to 100 degrees.  There was tenderness 
of the patella, a trace of effusion, and crepitus.  There was 
no warmth or redness, no ligamentous laxity, and McMurray's 
test was negative.  

A September 1997 VAMC treatment report noted that the veteran 
had complaints of an increase in right knee pain over the 
past two years.  The veteran reported no locking or 
instability of the right knee since the August 1989 
arthroscopic surgery.  
The veteran did have complaints of right knee pain when 
walking up stairs and at nighttime.  Impression was early 
osteoarthritis as well as right knee patellar femoral 
syndrome.  

During a January 1998 VA examination, the veteran complained 
of having pain and swelling in the right knee.  Upon 
examination, the veteran's gait was normal and there was no 
gross deformity or swelling of the right knee.  The veteran 
was unable to squat because of pain, his range of motion was 
minus 5/90 degrees restricted by pain, there was no effusion, 
ligaments were stable, McMurray's test was negative, and 
Drawer's sign was negative.  Parapatellar tenderness and 
slight patellar crepitus was present.  Measurement to the mid 
thigh was 59/58 centimeters, upper pole patella 44/44 
centimeters.  Diagnosis was chondromalacia of the right knee 
with early degenerative joint disease.  The VA examiner noted 
that the veteran should be precluded from prolonged standing, 
prolonged sitting in one place, stair climbing, repeated 
kneeling and squatting.  

In February 1998 the veteran received treatment at a VAMC for 
problems with right knee pain and popping.  Physical 
examination of the right knee showed no effusion, a range of 
motion from zero to 120 degrees, medial parapatellar pain, 
some medial joint line tenderness, and a negative Lachman's 
test.  

An October 1998 private medical evaluation revealed findings 
of hypertrophic degenerative changes present along the medial 
and lateral joint lines of the right knee, and a nonintense 
irregular signal was present within the posterior horn of the 
medial meniscus, contiguous with the inferior surface on one 
sagittal image consistent with a small tear.  There were 
degenerative changes within the patellofemoral joint space 
with probable chondromalacia patella, the anterior cruciate 
ligament was atretic, and a small eight millimeter cyst was 
within the posterior aspect of the posterior cruciate 
ligament.  

During a November 1998 personal hearing the veteran stated 
that he is an engineer and he often has to drive to certain 
sites.  The veteran reported that often while driving, his 
right knee begins to lock.  He also stated that when he is 
entering or exiting his vehicle he has turn his knee a 
certain way so that he does not twist his knee.  He further 
reported that when visiting construction sites he has to make 
sure he does not walk on uneven ground or walk around any 
existing construction because he wants to avoid twisting his 
knee or stepping into a hole.  

The veteran also stated that he wears a metal and elastic 
brace.  The veteran explained that when his knee is hurting 
it feels as though it is swollen inside and it also feels 
like there is grounded glass on the inside of his knee.  He 
further stated that his knee grinds and burns when he is 
sitting, but when he is standing he has major pains from the 
inside of the knee.  The veteran reported that during cold 
weather, his knee is swollen and he is often up all night 
with his knee.  The veteran also stated that his knee gives 
out when he is on the stairs and he has popping in the right 
knee.  

A June 1999 private medical report showed a pre-operative 
diagnosis of osteoarthritis, lateral meniscal tear and medial 
meniscal tear of the right knee.  The procedure performed on 
the veteran's knee was an arthroscopy, partial lateral 
meniscectomy, debridement with limited synovectomy of the 
right knee.  Post-operative diagnosis was osteoarthritis, 
lateral meniscal tear of the right knee.  

In September 1999, the veteran underwent a private medical 
evaluation for VA purposes.  The veteran reported that he was 
unable to bear any weight on the right knee or go up and down 
stairs.  He further reported that he was unable to walk on 
uneven terrain and his right knee occasionally gives out on 
him.  The VA examiner noted that the veteran denied the 
existence of any locking of the right knee and he does not 
use any assistive devices to ambulate.  

Upon physical examination, the veteran had an antalgic limp 
favoring the right.  He was unable to stand on the toes and 
heels, tandem gait, squat and assume a standing position on 
the right.  On examination of the knees, there was no heat, 
redness, swelling, effusion, abnormal instability, drainage 
or weakness noted.  Right knee flexion was 70 degrees with 
the pain source at 50 degrees and throughout.  Movement 
against gravity was 70 degrees and against strong resistance 
was 70 degrees.  Extension of the right knee was zero 
degrees.  Leg lengths, from the anterior superior iliac spine 
to the medial malleolus were 89 centimeters on the right and 
91 centimeters on the left.  Drawer and McMurray signs were 
negative.  The veteran's range of motion was not affected by 
fatigue, weakness, incoordination, or lack of endurance.  The 
examiner noted that the right knee range of motion was 
additionally limited by pain.  The veteran had limited 
function of standing and walking, secondary to pain in the 
right knee.  There were no constitutional signs of arthritis, 
such as anemia, weight loss, fever or skin disorder

A neurological examination indicated that sensory examination 
to pain and touch was normal.  Lower extremities motor 
function was within normal limits.  Deep tendon reflexes were 
2+ and bilaterally equal in the knees.  An X-ray report of 
the right knee revealed degenerative arthritis.  Diagnosis 
was residuals of a right knee injury, status post 
arthroscopic surgery and degenerative arthritis of the right 
knee.  
II. Laws and Regulations

The veteran's increased rating claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on the veteran's 
contention regarding the increased severity of his service-
connected right knee disorder.  See Jones v. Brown, 7 Vet. 
App. 134 (1994); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or minor 
joint groups, with occasional incapacitating exacerbations.  
Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  Note (2): The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. § 
4.6(1998).  The Rating Schedule provides that the range of 
motion of the knee is zero degrees on extension to 140 
degrees on flexion.  38 C.F.R. § 4.71, Plate II (1999).  

Diagnostic Code 5259 for cartilage, semilunar, removal of, 
symptomatic, may be rated as 10 percent.  Diagnostic Code 
5258 for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint may 
be rated as 20 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a noncompensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 30 
degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a noncompensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 15 
degrees, a 30 percent rating if limited to 20 degrees, a 40 
percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Analysis 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded several 
examinations during the period in question and pertinent 
treatment records were obtained and associated with the 
claims folder.  No further assistance is required to comply 
with the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5107(a).  

The veteran's right knee disorder is manifested by pain and 
slight limitation of motion.  Under Diagnostic Code 5259, a 
10 percent disability rating applies if the knee disorder is 
manifested by the removal of semilunar cartilage that is 
symptomatic and a 20 percent disability rating applies if the 
knee disorder is manifested by a dislocated semilunar 
cartilage, with locking, pain, and effusion into the joint.  
A September 1999 private medical evaluation revealed no 
evidence of dislocation of semilunar cartilage with locking, 
pain, or effusion of the joint.  The Board finds, therefore, 
that entitlement to a higher rating under Diagnostic Code 
5258 or 5259 is not warranted.  

In accordance with Diagnostic Codes 5260 and 5261, a rating 
of 10 percent applies if flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A September 1999 private 
medical evaluation shows the veteran's right knee flexion at 
70 degrees with the pain source at 50 degrees and throughout 
and extension of the right knee was to zero degrees.  Based 
on this evidence, the Board finds that entitlement to 
compensable disability ratings under Diagnostic Code 5260 and 
5261 are not warranted.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experiences pain on motion 
of the right knee.  However, pain does not begin until 50 
degrees of flexion.  He does not exhibit weakness, fatigue, 
incoordination or lack of endurance reflecting greater 
impairment.  The Board finds that the functional limitations 
imposed by veteran's right knee disorder are appropriately 
compensated by the 20 percent rating that has been assigned 
under Diagnostic Code 5257. 

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the right 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 20 percent for the 
right knee disability.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23-
97) and VAOPGCPREC 
9-98 (hereinafter G.C. Prec. Op. 9-98).  In G.C. Prec. Op. 
23-97, General Counsel stated that when a knee disorder is 
rated under Diagnostic Code 5257 and a veteran also has 
limitation of knee motion which at least meets the criteria 
for a zero percent evaluation under Diagnostic Code 5260 or 
5261, separate evaluations may be assigned.  In G.C. Prec. 
Op. 9-98, General Counsel stated if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59. 

The Board finds that a separate evaluation is not warranted 
under Diagnostic Code 5257.  According to Diagnostic Code 
5257, a 10 percent rating applies if the knee disorder is 
slight, a 20 percent rating applies if the disorder is 
moderate, and a 30 percent rating applies if the disorder is 
severe.  During the 1999 private medical evaluation, there 
was no evidence of lateral instability or subluxation in the 
right knee.  The Board finds, therefore, that entitlement to 
a separate compensable disability rating under Diagnostic 
Code 5257 is not warranted.  

After considering all possible rating criteria, the Board 
finds that no more than a 20 percent rating under Diagnostic 
Code 5257 and 38 C.F.R. § 4.59 is warranted for the right 
knee disability.  

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in the joint if the 
disability is noncompensable under the diagnostic code 
pertaining to limitation of motion.  A 20 percent rating is 
currently in effect for the right knee disorder.  The Board 
finds, therefore, that the application of the provisions of 
Diagnostic Code 5003 does not result in a higher disability 
rating.  See Hicks v. Brown, 8 Vet. App. 417 (1995).  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  With the exception of pain, the evidence shows that 
there are no other functional limitations resulting from the 
right knee disorder.  The Board finds that the functional 
limitations imposed by the right knee disability are 
appropriately compensated by the 20 percent rating currently 
assigned. 

The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent for a right knee 
disorder.  


ORDER

The claim of entitlement to an evaluation greater than 20 
percent for residuals of a right knee injury is denied.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


